Plaintiff in error was convicted in the county court of Alfalfa county of the offense of unlawful possession of intoxicating liquor, to wit, 54 gallons of fermented wine, and punishment fixed at a fine of $250 and imprisonment for 90 days in the county jail. Petition in error, with duly certified transcript of the record, were filed in this court on February 11, 1922. No brief has been filed in behalf of plaintiff in error, and no appearance was made to orally argue the cause at the time same was submitted. Rule 9 (12 Okla. Cr. viii, 165 Pac. x) of this court provides: "When no counsel appears, and no briefs are filed, the court will examine the pleadings, the instructions of the court and the exceptions taken thereto, and the judgment and sentence, and, if no prejudicial error appears, will affirm the judgment." After an examination of the pleadings, the instructions of the court, and the judgment and sentence, the court finds that no prejudicial error occurred sufficient to authorize a reversal of this judgment, and the same is therefore affirmed. *Page 56